 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)
 Stern, Lavinthal & Frankenberg, LLC
 105 Eisenhower Parkway, Suite 302
 Roseland, New Jersey 07068-0490
 Telephone Number (973) 797-1100
 Facsimile Number (973) 228-2679
 Email: mcozzini@sternlav.com
 Attorneys for Creditor, NEWREZ LLC D/B/A
 SHELLPOINT MORTGAGE SERVICING
 By: Maria Cozzini, Esq.

 In Re:                                                     Judge: Jerrold N. Poslusny, Jr., Chief
                                                            U.S.B.J.
     Gretchen A Jackson
                                                            Chapter 13
     James D. Jackson
                           Debtor(s).                       Case No.: 18-29397-JNP

                                    NOTICE OF APPEARANCE

      Please take notice that in accordance with Fed. R. Bankr. P. 9010(b) the undersigned enters an

appearance in this case on behalf of NEWREZ LLC D/B/A SHELLPOINT MORTGAGE

SERVICING. Request is made that the documents filed in this case and identified below be served on

the undersigned at this address:

             ADDRESS:

                   105 Eisenhower Parkway - Suite 302
                   Roseland, NJ 07068
             DOCUMENTS:

              All notices entered pursuant to Fed. R. Bankr. P. 2002.

              All documents and pleadings of any nature.

DATED: May 8, 2020                                      Stern Lavinthal & Frankenberg LLC

                                                        By: /s/ Maria Cozzini
                                                            Maria Cozzini, Esq.
new.8/1/15
 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)

 Stern, Lavinthal & Frankenberg, LLC
 105 Eisenhower Parkway, Suite 302
 Roseland, New Jersey 07068-0490
 Telephone Number (973)797-1100
 Telecopier Number (973)228-2679
 Email: mcozzini@sternlav.com
 Attorneys for Creditor, NEWREZ LLC D/B/A
 SHELLPOINT MORTGAGE SERVICING
 By: Maria Cozzini, Esq.

 In Re:                                                     Judge: Jerrold N. Poslusny, Jr., Chief
            Gretchen A Jackson                              U.S.B.J.

            James D. Jackson                                Chapter 13
                          Debtor(s)                         Case No.: 18-29397-JNP


                                  CERTIFICATION OF SERVICE


    1. I, Angela Lisa:
           represent the __________________________ in the above-captioned matter.
           am the secretary/paralegal for Stern, Lavinthal & Frankenberg, LLC, who represents the
             Creditor in the above captioned matter.
           am the _________________ in the above case and am representing myself.
    1. On May 8, 2020, I sent a copy of the following pleadings and/or documents to the parties
          listed in the chart below: Notice of Appearance
    2. I hereby certify under penalty of perjury that the above documents were sent using the mode
          of service indicated.
                                                            /s/ Angela Lisa
                                                                Angela Lisa
Dated: May 8, 2020
202000718
 Name and Address of Party Served Relationship of Party               Mode of Service
                                       to the Case

 Gretchen A Jackson                  Debtor                  Hand-delivered
 302 Van Sant Drive                                          Regular mail
 Palmyra, NJ 08065                                           Certified mail/RR
                                                             E-mail
 James D. Jackson                                            Notice of Electronic Filing
 302 Van Sant Drive                                         (NEF)
 Palmyra, NJ 08065                                           Other ______________
                                                              (as authorized by the court *)
 Brad J. Sadek                       Debtor’s Counsel        Hand-delivered
 Sadek and Cooper                                            Regular mail
 1315 Walnut Street                                          Certified mail/RR
 Ste 502                                                     E-mail
 Philadelphia, PA 19107                                      Notice of Electronic Filing
                                                            (NEF)
                                                             Other ______________
                                                              (as authorized by the court *)
 Isabel C. Balboa                    Trustee                 Hand-delivered
 Chapter 13 Standing Trustee                                 Regular mail
 Cherry Tree Corporate Center                                Certified mail/RR
 535 Route 38 - Suite 580                                    E-mail
 Cherry Hill, NJ 08002                                       Notice of Electronic Filing
                                                            (NEF)
                                                             Other ______________
                                                              (as authorized by the court *)
                                                             Hand-delivered
                                                             Regular mail
                                                             Certified mail/RR
                                                             E-mail
                                                             Notice of Electronic Filing
                                                            (NEF)
                                                             Other ______________
                                                              (as authorized by the court *)
*May account for service by fax or other means as authorized by the court through the issuance
of an Order Shortening Time.
